 

Exhibit 10.160

 

--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

INTEL/MICRON CONFIDENTIAL

 

PRODUCT DESIGNS ASSIGNMENT AGREEMENT

 

This PRODUCT DESIGNS ASSIGNMENT AGREEMENT (“Agreement”) is made and entered into
as of this 6th day of January, 2006 (“Effective Date”), by and between Intel
Corporation, a Delaware corporation (“Intel”), and Micron Technology, Inc., a
Delaware corporation (“Micron”).  (Micron and Intel are referred to in this
Agreement individually as a “Party” and collectively, as the “Parties.”)

 

RECITALS

 

A.                                   Micron has produced certain NAND Flash
Memory Designs (as defined hereinafter).

 

B.                                     Micron and Intel have agreed that Micron
will transfer and assign to Intel all of Micron’s ownership in and to certain
NAND Flash Memory Designs (as defined hereinafter), upon the terms and subject
to the conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows:

 

ARTICLE 1

 


DEFINITIONS; CERTAIN INTERPRETIVE MATTERS


 


1.1                                 DEFINITIONS.


 

In addition to the terms defined elsewhere in this Agreement, capitalized terms
used in this Agreement shall have the respective meanings set forth below:

 

“Affiliate” means, a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.

 

“[***]” shall mean the [***], if any, from the list set forth in Schedule 5
within the time period specified therein.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of Delaware are authorized or
required by Applicable Law to be closed.

 

--------------------------------------------------------------------------------


 

“Confidentiality Agreement” means that Mutual Confidentiality Agreement by and
among the Joint Venture Company, Intel and Micron dated as of the Effective
Date.

 

“Controller Supporting Materials” shall have the meaning set forth in
Section 3.1(b).

 

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

 

“Flash Memory Integrated Circuit” means a non-volatile memory integrated circuit
that contains memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge-trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures) with or without any on-chip control, I/O and other
support circuitry.

 

“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation,
(a) explosions, fires, flood, earthquakes, catastrophic weather conditions, or
other elements of nature or acts of God; (b) acts of war (declared or
undeclared), acts of terrorism, insurrection, riots, civil disorders, rebellion
or sabotage; (c) acts of federal, state, local or foreign governmental
authorities or courts; (d) labor disputes, lockouts, strikes or other industrial
action, whether direct or indirect and whether lawful or unlawful; (e) failures
or fluctuations in electrical power or telecommunications service or equipment;
and (f) delays caused by the other Party or third-party nonperformance (except
for delays caused by a Party’s subcontractors or agents).

 

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.

 

 “In-Process Designs” means those Pre-existing Product Designs listed on
Schedule 1 indicated as “In-Process.”

 

“Intel” shall have the meaning set forth in the preamble to this Agreement.

 

“[***]” means that [***].

 

“IP Rights” means copyrights, trade secrets, Mask Work Rights and registrations
of any of the foregoing anywhere in the world.

 

“Joint Venture Company” means IM Flash Technologies, LLC, a Delaware limited
liability company that is the subject of the Joint Venture Documents.

 

“Joint Venture Documents” means that certain Master Agreement by and between the
Parties dated November 18, 2005 and each agreement referenced therein (whether
directly or indirectly through reference in any of such referenced agreements).

 

2

--------------------------------------------------------------------------------


 

“LLC Operating Agreement” means the Limited Liability Company Operating
Agreement, dated as of the Effective Date, by and between the Parties.

 

“Losses” shall mean, collectively, any and all liabilities, damages, losses,
costs and expenses (including reasonable attorneys’ and consultants’ fees and
expenses).

 

“Mask Work Rights” means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, and under any similar
counterpart laws in countries other than the United States.

 

“Micron” shall have the meaning set forth in the preamble to this Agreement.

 

“Missing Materials” shall have the meaning set forth in Section 2.4.

 

“NAND Controller” means a discrete integrated circuit device that controls the
data input and output to/from the memory array of the NAND Flash Memory Die.

 

“NAND Flash Memory Design” means, with respect to a NAND Flash Memory Die, the
corresponding design components, materials and information listed on Schedule 2,
and all IP Rights in and to those design components, materials and information
listed on Schedule 2.  Notwithstanding anything to the contrary in the
foregoing, NAND Flash Memory Design shall not include any Patent Rights.

 

“NAND Flash Memory Die” means a discrete integrated circuit die, wherein such
die includes at least one NAND Flash Memory Integrated Circuit and such die is
designed, developed, marketed and used primarily as a non-volatile memory die.

 

“NAND Flash Memory Die Package” means a discrete integrated circuit package for
a NAND Flash Memory Die, including TSOP, COB, BOC, BGA and FBGA or other type
package, wherein such package contains only one or more NAND Flash Memory Die
but no other die.

 

“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit
wherein the memory cells included in the Flash Memory Integrated Circuit are
arranged in groups of serially connected memory cells (each such group of
serially connected memory cells called a “string”) in which the drain of each
memory cell of a string (other than the first memory cell in the string) is
connected in series to the source of another memory cell in such string, the
gate of each memory cell in such string is directly accessible, and the drain of
the uppermost bit of such string is coupled to the bitline of the memory array.

 

“NAND Flash Memory Product” means any NAND Flash Memory Wafer, NAND Flash Memory
Die or NAND Flash Memory Die Package.

 

“NAND Flash Memory Wafer” means a prime wafer that has been processed to the
point of containing multiple NAND Flash Memory Die and that has undergone Probe
Testing, but before singulation of said die into individual semiconductor die.

 

3

--------------------------------------------------------------------------------


 

“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.

 

“Patent Rights” means any and all issued and unexpired patents and pending
patent applications in any country in the world, together with any and all
divisionals, continuations, continuations-in-part, reissues, reexaminations,
extensions, foreign counterparts or equivalents of any of the foregoing,
wherever and whenever existing.

 

“Permitted Affiliate” means, with respect to a Party, any Affiliate of such
Party except to the extent otherwise agreed by Intel and Micron in any other
Joint Venture Document (such exception being applicable only while any
applicable term(s) of the Joint Venture Documents remain in effect).

 

“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
individual, business, trust, estate or any other entity or organization of any
kind or character from any form of association.

 

“Pre-existing Product Designs” means the NAND Flash Memory Designs, as and to
the extent that each element thereof exists on the Effective Date, for each of
the NAND Flash Memory Products listed on Schedule 1.

 

“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits in the die on such wafer, the purpose of which test is to
determine how many and which of the die meet the applicable criteria for such
die set forth in the Specifications.

 

“Publicly Available Software” means (a) any Software that contains, or is
derived in any manner (in whole or in part) from, any Software that is
distributed as free Software, open source Software (e.g. Linux) or similar
licensing or distribution models; and (b) any Software that requires as a
condition of use, modification and/or distribution of such Software that such
Software or other Software incorporated into, derived from or distributed with
such Software (i) be disclosed or distributed in source code form, (ii) be
licensed for the purpose of making derivative works, or (iii) be redistributable
at no charge.  Publicly Available Software includes Software licensed or
distributed under any of the following:  (1) GNU’s General Public License (GPL)
or Lesser/Library GPL (LGPL); (2) the Artistic License (e.g., PERL); (3) the
Mozilla Public License; (4) the Netscape Public License; (5) the Sun Community
Source License (SCSL); (6) the Sun Industry Source License (SISL); and (7) the
Apache Software license.

 

“Software” means computer program instruction code, whether in human-readable
source code form, machine-executable binary form, firmware, scripts,
interpretive text, or otherwise.  For avoidance of doubt, Software does not
include databases and other information stored in electronic form, other than
executable instruction codes or source code that is intended to be compiled into
executable instruction codes.

 

“Specifications” means those specifications used to describe, characterize, and
define the quality, functionality and/or performance of any NAND Flash Memory
Die, including any interim performance requirements at Probe Testing or other
testing.

 

4

--------------------------------------------------------------------------------


 

“Supporting Materials” means, with respect to each NAND Flash Memory Design,
those things set forth on Schedule 3 solely as and to the extent (a) such things
exist on the Effective Date, (b) they are either owned by Micron or are licensed
to Micron with the right to sublicense without any further payment to any Third
Party, and (c) Micron is not prohibited by Applicable Law or contractual
restriction from disclosing or licensing as contemplated under this Agreement.

 

“Tangible Design Package” shall have the meaning set forth in Section 2.3 below.

 

“Term” shall have the meaning set forth in Section 8.1.

 

“Third Party” means any Person other than Micron or Intel.

 


1.2                                 CERTAIN INTERPRETIVE MATTERS.


 


(A)                                  UNLESS THE CONTEXT REQUIRES OTHERWISE,
(1) ALL REFERENCES TO SECTIONS, ARTICLES, EXHIBITS, APPENDICES OR SCHEDULES ARE
TO SECTIONS, ARTICLES, EXHIBITS, APPENDICES OR SCHEDULES OF OR TO THIS
AGREEMENT, (2) EACH ACCOUNTING TERM NOT OTHERWISE DEFINED IN THIS AGREEMENT HAS
THE MEANING COMMONLY APPLIED TO IT IN ACCORDANCE WITH GAAP, (3) WORDS IN THE
SINGULAR INCLUDE THE PLURAL AND VISA VERSA, (4) THE TERM “INCLUDING” MEANS
“INCLUDING WITHOUT LIMITATION,” AND (5) THE TERMS “HEREIN,” “HEREOF,”
“HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL MEAN REFERENCES TO THIS AGREEMENT
AS A WHOLE AND NOT TO ANY INDIVIDUAL SECTION OR PORTION HEREOF.  ALL REFERENCES
TO $ OR DOLLAR AMOUNTS WILL BE TO LAWFUL CURRENCY OF THE UNITED STATES OF
AMERICA.  ALL REFERENCES TO “DAY” OR “DAYS” WILL MEAN CALENDAR DAYS.


 


(B)                                 NO PROVISION OF THIS AGREEMENT WILL BE
INTERPRETED IN FAVOR OF, OR AGAINST, ANY OF THE PARTIES BY REASON OF THE EXTENT
TO WHICH ANY SUCH PARTY OR ITS COUNSEL PARTICIPATED IN THE DRAFTING THEREOF OR
BY REASON OF THE EXTENT TO WHICH ANY SUCH PROVISION IS INCONSISTENT WITH ANY
PRIOR DRAFT OF THIS AGREEMENT OR SUCH PROVISION.

 

ARTICLE 2

 


PRE-EXISTING DESIGNS


 


2.1                                 ASSIGNMENT.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, MICRON, ON BEHALF OF ITSELF AND ITS AFFILIATES,
HEREBY  GRANTS, CONVEYS AND ASSIGNS (AND AGREES TO CAUSE ITS AFFILIATES TO
GRANT, CONVEY AND ASSIGN) TO INTEL, BY EXECUTION OF THIS AGREEMENT (OR, WHERE
APPROPRIATE OR REQUIRED, BY EXECUTION OF SEPARATE INSTRUMENTS OF ASSIGNMENT),
ALL RIGHT, TITLE AND INTEREST THAT MICRON AND AFFILIATES OF MICRON HAVE IN AND
TO THE  PRE-EXISTING PRODUCT DESIGNS AND [***], TO BE HELD AND ENJOYED BY INTEL
AND INTEL’S SUCCESSORS AND ASSIGNS.


 


2.2                                 FURTHER ASSURANCES.  FOR A PERIOD OF [***]
FROM THE EFFECTIVE DATE, MICRON WILL, WITHOUT RECEIVING ANY FURTHER
CONSIDERATION, AT THE REASONABLE REQUEST OF INTEL, DO (AND CAUSE AFFILIATES OF
MICRON TO DO) ALL LAWFUL AND JUST ACTS THAT ARE NECESSARY TO RECORD AND PERFECT
THE TRANSFER OF OWNERSHIP TO INTEL OF ANY IP RIGHTS IN AND TO THE PRE-EXISTING
PRODUCT DESIGNS AND [***], INCLUDING EXECUTION AND ACKNOWLEDGEMENT OF (AND
CAUSING ITS AFFILIATES TO EXECUTE AND ACKNOWLEDGE) ASSIGNMENTS AND OTHER
INSTRUMENTS IN A FORM REASONABLY

 

5

--------------------------------------------------------------------------------


 

required by Intel for each relevant jurisdiction.  All costs and expenses
associated with recording or perfecting such transfer of ownership shall be
borne solely by Intel.

 


2.3                                 DELIVERY.  PROMPTLY FOLLOWING THE EFFECTIVE
DATE, EXCEPT FOR THE IN-PROCESS DESIGNS, MICRON SHALL DELIVER TO INTEL THE
TANGIBLE INFORMATION AND MATERIALS EMBODYING THE PRE-EXISTING PRODUCT DESIGNS
AND SUPPORTING MATERIALS IN FORMATS AND ON STORAGE MEDIA MUTUALLY AGREED TO BY
THE PARTIES (HEREINAFTER, THE “TANGIBLE DESIGN PACKAGE”), IN ACCORDANCE WITH THE
DELIVERY PROTOCOL SET FORTH ON SCHEDULE 6.  WITHIN [***] OF THE EFFECTIVE DATE,
MICRON SHALL DELIVER TO INTEL THE DATASHEETS AND ALL ERRATA THERETO (AS
IDENTIFIED IN SCHEDULE 2) ASSOCIATED WITH THE PRE-EXISTING PRODUCT DESIGNS OTHER
THAN THE IN-PROCESS DESIGNS.


 


2.4                                 MISSING MATERIALS.  IF WITHIN [***] OF THE
EFFECTIVE DATE, INTEL IDENTIFIES ANY INFORMATION, DOCUMENTS OR ANY OTHER
MATERIALS THAT IS/ARE MISSING FROM THE TANGIBLE DESIGN PACKAGE (“MISSING
MATERIALS”) SUBSEQUENT TO DELIVERY OF THE TANGIBLE DESIGN PACKAGE BY MICRON,
INTEL MAY REQUEST MICRON IN WRITING TO DELIVER THE MISSING MATERIALS TO INTEL
WITHIN A PERIOD OF TIME IDENTIFIED BY INTEL, AND MICRON SHALL DELIVER SUCH
MISSING MATERIALS WITHIN SUCH PERIOD OF TIME AND IN ACCORDANCE WITH THE DELIVERY
PROTOCOL SET FORTH ON SCHEDULE 6, PROVIDED THAT:


 


(A)                                  THE PERIOD OF TIME IDENTIFIED BY INTEL FOR
DELIVERY OF THE MISSING MATERIALS IS REASONABLE CONSIDERING (I) THE NATURE OF
THOSE SPECIFIC MISSING MATERIALS, AND (II) THE REASON WHY THOSE MISSING
MATERIALS WERE NOT PREVIOUSLY DELIVERED, AND


 


(B)                                 INTEL DESCRIBES THE MISSING MATERIALS WITH A
DEGREE OF SPECIFICITY THAT MICRON IS REASONABLY ABLE TO ASCERTAIN.


 

If Intel identifies any Missing Materials after the foregoing [***] time period
but before [***] after the delivery of the Pre-existing Product Designs other
than the In-Process Designs, Intel may request Micron in writing to deliver the
Missing Materials to the Intel within a period of time identified by Intel
consistent with foregoing clauses (a) and (b), and Micron shall use reasonable
efforts to deliver such Missing Materials to the extent in existence at the time
of such request in the form that should have been delivered previously.

 


2.5                                 TRAINING.  DURING THE [***] PERIOD
COMMENCING ON THE EFFECTIVE DATE, MICRON WILL PROVIDE A REASONABLE LEVEL OF
TRAINING TO DESIGN PERSONNEL OF INTEL REGARDING THE PRE-EXISTING PRODUCT
DESIGNS, OTHER THAN THE IN-PROCESS DESIGNS, AND EACH SUCH DESIGN’S CORRESPONDING
SUPPORTING MATERIALS.

 

ARTICLE 3

 


LICENSES AND RESERVATION OF RIGHTS


 


3.1                                 LICENSE TO SUPPORTING MATERIALS.


 


(A)                                  MICRON HEREBY GRANTS TO INTEL [***],
PERPETUAL, [***], FULLY PAID UP, [***], LICENSE UNDER ALL IP RIGHTS OWNED OR
LICENSABLE BY MICRON IN THE SUPPORTING MATERIALS [***], SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND, FOR SO LONG AS ANY APPLICABLE TERM(S) OF THE
JOINT VENTURE

 

6

--------------------------------------------------------------------------------


 

Documents remain in effect, the applicable terms of the Joint Venture
Documents.  The foregoing license further includes the [***].  The license
granted in the first sentence of this Section 3.1(a) includes the [***].

 


(B)                                 WITH RESPECT TO ANY OF THE SUPPORTING
MATERIALS IDENTIFIED ON SCHEDULE 3 INDICATED AS SPECIFICALLY RELATED TO A “NAND
CONTROLLER BOARD” (“CONTROLLER SUPPORTING MATERIALS”), THE LICENSE UNDER
SECTION 3.1(A) IS [***], BUT INTEL SHALL NOT EXTRACT OR SEPARATE THE CONTROLLER
SUPPORTING MATERIALS FROM SUCH BOARD OR ATTEMPT TO REVERSE ENGINEER OR COPY SUCH
CONTROLLER SUPPORTING MATERIALS.


 


(C)                                  WITH RESPECT TO ANY OF THE SUPPORTING
MATERIALS IDENTIFIED ON SCHEDULE 3 THAT CONSTITUTE AN “IBIS MODEL”, THE LICENSE
UNDER SECTION 3.1(A) INCLUDES THE [***].


 


3.2                                 NO OTHER RIGHTS.  NO OTHER RIGHTS ARE
GRANTED HEREUNDER BY EITHER PARTY, BY IMPLICATION, ESTOPPEL, STATUTE OR
OTHERWISE, EXCEPT AS EXPRESSLY PROVIDED HEREIN.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, (A) INTEL AGREES AND ACKNOWLEDGES THAT NO RIGHTS ARE GRANTED
UNDER THIS AGREEMENT BY MICRON TO ANY PATENT RIGHTS, COPYRIGHT, MASK WORK
RIGHTS, TRADE SECRET, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHT EXCEPT AS
EXPRESSLY GRANTED HEREUNDER WITH RESPECT TO THE PRE-EXISTING PRODUCT DESIGNS OR
THE SUPPORTING MATERIALS, AND (B) MICRON AGREES AND ACKNOWLEDGES THAT NO RIGHTS
ARE GRANTED UNDER THIS AGREEMENT BY INTEL TO ANY PATENT RIGHTS, COPYRIGHT, MASK
WORK RIGHTS, TRADE SECRET, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHT WITH
RESPECT TO THE PRE-EXISTING PRODUCT DESIGNS.  [***].


 


3.3                                 LIMITATION ON OBLIGATION TO DISCLOSE OR
LICENSE.  ANYTHING TO THE CONTRARY NOTWITHSTANDING, MICRON SHALL NOT BE
OBLIGATED TO DISCLOSE TO INTEL (OR ANY OTHER PERSON) OR LICENSE TO INTEL ANY
PORTION OF THE SUPPORTING MATERIALS WITH RESPECT TO WHICH MICRON IS PREVENTED BY
APPLICABLE LAW OR CONTRACTUAL RESTRICTION FROM SO DISCLOSING OR LICENSING OR
WHICH WOULD REQUIRE PAYMENT BY MICRON TO ANY THIRD PARTY.  MOREOVER, USE OF THE
NAND FLASH MEMORY DESIGNS, TANGIBLE DESIGN PACKAGE AND SUPPORTING MATERIALS MAY
REQUIRE USE OF SOFTWARE OWNED BY A THIRD PARTY FOR WHICH NO RIGHTS TO USE SUCH
SOFTWARE ARE CONFERRED BY MICRON TO INTEL HEREUNDER.  ANY SUCH SOFTWARE OR
HARDWARE REQUIRED TO USE THE SUPPORTING

 

7

--------------------------------------------------------------------------------


 

Materials or Tangible Design Package is solely the responsibility of Intel.  If
Micron determines that it is unable to deliver any of the Supporting Materials
or Tangible Design Package due to the limitations in this Section 3.3, then
Micron will promptly notify Intel of same.

 

ARTICLE 4

 


PRICE AND PAYMENT


 


4.1                                 PRICE FOR ASSIGNMENT OF PRODUCT DESIGNS.  IN
FULL CONSIDERATION FOR (A) THE ASSIGNMENT OF THE PRE-EXISTING PRODUCT DESIGNS
AND THE DELIVERY OF THE TANGIBLE DESIGN PACKAGE AND (B) THE [***], INTEL SHALL
PAY TO MICRON ON THE EFFECTIVE DATE THE RESPECTIVE AMOUNTS THEREFOR SPECIFIED ON
SCHEDULE 4.  FOR CLARIFICATION, IN NO EVENT SHALL INTEL OR ANY AFFILIATE OF
INTEL OWE TO MICRON, AFFILIATES OF MICRON, OR ANY OTHER PERSON ANY MONEY IN
CONNECTION WITH THIS AGREEMENT BEYOND THE AMOUNT SPECIFIED ON SCHEDULE 4.


 


4.2                                 PAYMENTS.  ALL AMOUNTS OWED UNDER THIS
AGREEMENT ARE STATED, CALCULATED AND SHALL BE PAID IN UNITED STATES DOLLARS ($
U.S.).


 


4.3                                 TAXES.


 


(A)                                  TRANSFER OF INTANGIBLE RIGHTS.  THE PARTIES
AGREE THAT ANY RIGHTS TRANSFERRED PURSUANT TO THIS AGREEMENT CONSTITUTE
INTANGIBLE PERSONAL PROPERTY RIGHTS COMPRISED OF A COPYRIGHT INTEREST AND/OR A
PATENT INTEREST (AS SUCH TERMS ARE DEFINED IN CALIFORNIA SALE AND USE TAX
REGULATION 1507).  CONSEQUENTLY, THIS AGREEMENT IS CONSIDERED TO BE A
“TECHNOLOGY TRANSFER AGREEMENT” AS DEFINED IN CALIFORNIA REVENUE AND TAXATION
CODE SECTION 6012(C)(10) AND CALIFORNIA SALE AND USE TAX REGULATIONS 1507. 
BECAUSE THIS AGREEMENT REPRESENTS A TRANSFER OF INTANGIBLE PROPERTY RIGHTS, AND
BECAUSE THIS AGREEMENT IS CONSIDERED TO BE A TECHNOLOGY TRANSFER AGREEMENT, NO
SALES OR USE TAXES SHOULD BE IMPOSED BY THE STATE OF UTAH, IDAHO OR VIRGINIA, OR
IN CALIFORNIA, RESPECTIVELY, ON THE TRANSFERS PURSUANT TO THIS AGREEMENT, OTHER
THAN TO THE VALUE OF ANY TANGIBLE PERSONAL PROPERTY INCLUDED IN SUCH TRANSFER AS
PROVIDED IN SECTION 4.3(B) BELOW, AND NEITHER PARTY HAS AN OBLIGATION UNDER THIS
AGREEMENT TO COLLECT OR REMIT SALES OR USE TAX ON THE TRANSFER OF SUCH
INTANGIBLE PERSONAL PROPERTY RIGHTS.


 


(B)                                 TANGIBLE PERSONAL PROPERTY INCLUDED IN
TRANSFERS.  TO THE EXTENT THAT THE RIGHTS TRANSFERRED PURSUANT TO THIS AGREEMENT
ARE TRANSFERRED THROUGH THE USE OF TANGIBLE PROPERTY SUCH AS TAPE OR COMPACT
DISC, THE PARTIES AGREE THAT THE AMOUNT OF ANY APPLICABLE SALES OR USE TAX SHALL
BE DETERMINED BASED UPON A REASONABLE DETERMINATION OF FAIR MARKET VALUE FOR
SUCH TANGIBLE PROPERTY, AND THAT ANY AND ALL SALES OR USE TAX SHALL BE STATED
SEPARATELY ON MICRON’S INVOICE, COLLECTED FROM INTEL, AND SHALL BE REMITTED BY
MICRON TO THE APPROPRIATE TAX AUTHORITY, UNLESS INTEL PROVIDES VALID PROOF OF
TAX EXEMPTION PRIOR TO THE EFFECTIVE DATE OR OTHERWISE AS PERMITTED BY LAW PRIOR
TO THE TIME MICRON IS REQUIRED TO PAY SUCH TAXES TO THE APPROPRIATE TAX
AUTHORITY.

 

ARTICLE 5

 


WARRANTIES; DISCLAIMERS


 


5.1                                 WARRANTIES.  MICRON REPRESENTS AND WARRANTS
TO INTEL THAT, TO THE BEST OF MICRON’S KNOWLEDGE, AS OF THE EFFECTIVE DATE:

 

8

--------------------------------------------------------------------------------


 


(A)                                  MICRON HAS FULL TITLE TO, AND OWNERSHIP OF,
THE [***] AND THE [***] FREE AND CLEAR OF ALL LIENS AND HAS THE RIGHT TO
TRANSFER SUCH OWNERSHIP TO INTEL;


 


(B)                                 [***];


 


(C)                                  MICRON HAS THE RIGHT TO TRANSFER THE
TANGIBLE DESIGN PACKAGE TO INTEL;


 


(D)                                 MICRON HAS THE RIGHT TO GRANT THE LICENSES
TO THE SUPPORTED MATERIALS GRANTED HEREUNDER;


 


(E)                                  MICRON HAS NOT GRANTED ANY RIGHTS IN OR TO
THE PRE-EXISTING PRODUCT DESIGNS OR SUPPORTING MATERIALS THAT CONFLICT WITH THE
RIGHTS GRANTED TO INTEL UNDER THIS AGREEMENT;


 


(F)                                    THERE ARE NO UNRESOLVED CLAIMS, DEMANDS
OR PENDING LITIGATION RELATING TO THE PRE-EXISTING PRODUCT DESIGNS OR SUPPORTING
MATERIALS; AND


 


(G)                                 THE PRE-EXISTING PRODUCT DESIGNS AND
SUPPORTING MATERIALS DO NOT CONTAIN ANY PUBLICLY AVAILABLE SOFTWARE.


 

The foregoing representations and warranties shall terminate as of the
tenth (10th) anniversary of the Effective Date, except for Section 5.1(f), which
shall terminate as of the second (2nd) anniversary of the Effective Date.  Any
claim by Intel that any representation or warranty was untrue must be made
before expiration of the applicable foregoing time period, otherwise Micron
shall have no liability whatsoever with respect to any such representations and
warranties.

 


5.2                                 NO IMPLIED OBLIGATION.  NOTHING CONTAINED IN
THIS AGREEMENT SHALL BE CONSTRUED AS:


 


(A)                                  A WARRANTY OR REPRESENTATION BY EITHER OF
THE PARTIES TO THIS AGREEMENT AS TO THE VALIDITY, ENFORCEABILITY OR SCOPE OF ANY
CLASS OR TYPE OF INTELLECTUAL PROPERTY ASSIGNED OR LICENSED HEREUNDER;


 


(B)                                 A WARRANTY OR REPRESENTATION THAT ANY
MANUFACTURE, SALE, LEASE, USE OR OTHER DISPOSITION OF THE PRE-EXISTING PRODUCT
DESIGNS, TANGIBLE DESIGN PACKAGE, SUPPORTING MATERIALS  OR ANY PRODUCTS BASED ON
ANY OF THE FOREGOING WILL BE FREE FROM INFRINGEMENT, MISAPPROPRIATION OR OTHER
VIOLATION OF ANY PATENT RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OTHER THAN
THE INTELLECTUAL PROPERTY LICENSED HEREUNDER;


 


(C)                                  AN AGREEMENT TO BRING OR PROSECUTE
PROCEEDINGS AGAINST THIRD PARTIES FOR INFRINGEMENT OR CONFERRING ANY RIGHT TO
BRING OR PROSECUTE PROCEEDINGS AGAINST THIRD PARTIES FOR INFRINGEMENT OF ANY OF
THE SUPPORTING MATERIALS;


 


(D)                                 CONFERRING ANY RIGHT TO USE IN ADVERTISING,
PUBLICITY, OR OTHERWISE, ANY TRADEMARK, TRADE NAME OR NAMES, OR ANY CONTRACTION,
ABBREVIATION OR SIMULATION THEREOF, OF EITHER PARTY; OR

 

9

--------------------------------------------------------------------------------


 


(E)                                  REQUIRING EITHER PARTY TO DEFEND ANY
PROCEEDING BROUGHT BY A THIRD PARTY CHALLENGING OR CONCERNING THE VALIDITY OF
THE IP RIGHTS IN THE PRE-EXISTING PRODUCT DESIGNS OR SUPPORTING MATERIALS,
[***].


 


5.3                                 DISCLAIMER.  EXCEPT AS PROVIDED IN
SECTION 5.1, MICRON ASSIGNS THE PRE-EXISTING PRODUCT DESIGNS, TRANSFERS THE
TANGIBLE DESIGN PACKAGE AND LICENSES THE SUPPORTING MATERIALS ON AN “AS IS,”
“WHERE IS” (BUT SUBJECT TO MICRON’S DELIVERY OBLIGATIONS UNDER ARTICLE 2) BASIS,
WITH ALL FAULTS AND DEFECTS, AND WITHOUT ANY WARRANTY OF ANY KIND WHATSOEVER. 
WITHOUT LIMITING THE FOREGOING, EXCEPT AS PROVIDED IN SECTION 5.1, MICRON
DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT WITH
RESPECT TO THE FOREGOING.  EXCEPT AS PROVIDED IN SECTION 5.1, MICRON MAKES NO
WARRANTIES WITH RESPECT TO INTEL’S ABILITY TO:  (A) USE ANY OF THE PRE-EXISTING
PRODUCT DESIGNS, TANGIBLE DESIGN PACKAGE OR SUPPORTING MATERIALS, OR
(B) MANUFACTURE OR HAVE MANUFACTURED ANY PRODUCTS BASED THEREON.  [***].  SUCH
DISCLAIMERS ARE NOT INTENDED TO AFFECT ANY DIRECT CLAIMS OR REMEDIES INTEL
MAY ASSERT AGAINST ANY THIRD PARTY OR PREVENT THE PASS-THROUGH OR ASSIGNMENT TO
INTEL OF ANY RIGHTS MICRON MAY HAVE AGAINST ANY THIRD PARTY.

 

ARTICLE 6

 


LIMITATION OF LIABILITY


 


6.1                                 LIMITATION OF LIABILITY.  EXCEPT FOR A
BREACH OF ARTICLE 7, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OR ANY
PUNITIVE DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER
SUCH DAMAGES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHER THEORY OF LIABILITY.  THESE LIMITATIONS SHALL APPLY EVEN IF A PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE
OF ESSENTIAL PURPOSE OF ANY REMEDY.  THE PARTIES ACKNOWLEDGE THAT THE
LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH HEREIN ARE AN ESSENTIAL

 

10

--------------------------------------------------------------------------------


 

ELEMENT IN THE CONSIDERATION PROVIDED BY EACH PARTY UNDER THIS AGREEMENT.

 

ARTICLE 7

 


CONFIDENTIALITY


 


7.1                                 CONFIDENTIALITY OBLIGATIONS.  ALL
INFORMATION PROVIDED, DISCLOSED OR OBTAINED IN CONNECTION WITH THIS AGREEMENT OR
THE PERFORMANCE OF ANY OF THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT SHALL BE
SUBJECT TO ALL APPLICABLE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT.


 


(A)                                  ALL PRE-EXISTING PRODUCT DESIGNS AND THE
PORTIONS OF THE TANGIBLE DESIGN PACKAGE RELATED THERETO SHALL BE CONSIDERED
“CONFIDENTIAL INFORMATION” UNDER THE CONFIDENTIALITY AGREEMENT FOR WHICH MICRON
SHALL BE CONSIDERED A “RECEIVING PARTY” UNDER SUCH AGREEMENT.


 


(B)                                 ALL SUPPORTING MATERIALS AND THE PORTIONS OF
THE TANGIBLE DESIGN PACKAGE RELATED THERETO SHALL BE CONSIDERED “CONFIDENTIAL
INFORMATION” UNDER THE CONFIDENTIALITY AGREEMENT FOR WHICH INTEL SHALL BE
CONSIDERED A “RECEIVING PARTY” UNDER SUCH AGREEMENT.


 


(C)                                  THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL BE CONSIDERED “CONFIDENTIAL INFORMATION” UNDER THE CONFIDENTIALITY
AGREEMENT FOR WHICH MICRON AND INTEL SHALL EACH BE CONSIDERED A “RECEIVING
PARTY” UNDER SUCH AGREEMENT.


 


7.2                                 PERMITTED DISCLOSURES.


 


(A)                                  WITH RESPECT TO ANY OF THE SUPPORTING
MATERIALS THAT CONSTITUTE AN [***] (AND THAT IS CONFIDENTIAL INFORMATION), INTEL
OR ITS SUBLICENSED PERMITTED AFFILIATE(S) HEREUNDER [***].


 


(B)                                 INTEL OR ITS SUBLICENSED PERMITTED
AFFILIATE(S) [***].


 


(C)                                  INTEL OR ITS SUBLICENSED PERMITTED
AFFILIATE(S) [***].

 

11

--------------------------------------------------------------------------------


 


(D)                                 WITH RESPECT TO ANY “CONFIDENTIAL
INFORMATION” (AS THAT TERM IS DEFINED IN THE CONFIDENTIALITY AGREEMENT) LISTED
IN [***].


 


(E)                                  INTEL SHALL NOT AND SHALL CAUSE IT
PERMITTED AFFILIATES NOT TO [***].


 


7.3                                 CONFLICTS.  TO THE EXTENT THERE IS A
CONFLICT BETWEEN THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT, THE TERMS OF
THIS AGREEMENT SHALL CONTROL.

 

ARTICLE 8

 


TERM AND TERMINATION

 


8.1                                 TERM.  THE TERM OF THIS AGREEMENT COMMENCES
ON THE EFFECTIVE DATE AND CONTINUES IN EFFECT IN PERPETUITY (SUCH PERIOD OF
TIME, THE “TERM”).


 


8.2                                 NO TERMINATION.  THIS AGREEMENT MAY NOT BE
TERMINATED FOR ANY REASON, INCLUDING BREACH BY A PARTY.

 

ARTICLE 9

 


MISCELLANEOUS

 


9.1                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN UPON
(A) TRANSMITTER’S CONFIRMATION OF A RECEIPT OF A FACSIMILE TRANSMISSION,
(B) CONFIRMED DELIVERY BY A STANDARD OVERNIGHT CARRIER OR WHEN DELIVERED BY
HAND, (C) THE EXPIRATION OF FIVE (5) BUSINESS DAYS AFTER THE DAY WHEN MAILED IN
THE UNITED STATES BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, OR
(D) DELIVERY IN PERSON, ADDRESSED AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER
ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):


 


IF TO INTEL:


 

Intel Corporation

1900 Prairie City Road

FM3-63

Folsom, CA 95630

Attention:  [***]

Fax: [***]

 

12

--------------------------------------------------------------------------------


 

with a copy to:

 

Intel Corporation
2200 Mission College Blvd.

Santa Clara, CA  95054
Attention:  General Counsel

Facsimile:  (408) 653-8050

 

If to Micron:

 

Micron Technology, Inc.
8000 S. Federal Way

Mail Stop 1-507

Boise, ID  83716
Telephone:     (208) 368-4517

Facsimile:      (208) 368-4537

Attention:       General Counsel

 


9.2                                 WAIVER.  THE FAILURE AT ANY TIME OF A PARTY
TO REQUIRE PERFORMANCE BY THE OTHER PARTY OF ANY RESPONSIBILITY OR OBLIGATION
REQUIRED BY THIS AGREEMENT SHALL IN NO WAY AFFECT A PARTY’S RIGHT TO REQUIRE
SUCH PERFORMANCE AT ANY TIME THEREAFTER, NOR SHALL THE WAIVER BY A PARTY OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT BY THE OTHER PARTY CONSTITUTE A WAIVER
OF ANY OTHER BREACH OF THE SAME OR ANY OTHER PROVISION NOR CONSTITUTE A WAIVER
OF THE RESPONSIBILITY OR OBLIGATION ITSELF.


 


9.3                                 ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF EACH PARTY
HERETO.  EXCEPT AS PERMITTED BY THE JOINT VENTURE DOCUMENTS, NEITHER THIS
AGREEMENT NOR ANY RIGHT OR OBLIGATION HEREUNDER MAY BE ASSIGNED OR DELEGATED BY
EITHER PARTY IN WHOLE OR IN PART TO ANY OTHER PERSON, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE NONASSIGNING PARTY.


 


9.4                                 THIRD PARTY RIGHTS.  NOTHING IN THIS
AGREEMENT, WHETHER EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO
CONFER, DIRECTLY OR INDIRECTLY, UPON OR GIVE TO ANY PERSON, OTHER THAN THE
PARTIES HERETO, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY COVENANT, CONDITION OR OTHER PROVISION
CONTAINED HEREIN.


 


9.5                                 CHOICE OF LAW.  [***].


 


9.6                                 JURISDICTION; VENUE.  [***].

 

13

--------------------------------------------------------------------------------


 


9.7                                 HEADINGS.  THE HEADINGS OF THE ARTICLES AND
SECTIONS IN THIS AGREEMENT ARE PROVIDED FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT BE DEEMED TO CONSTITUTE A PART HEREOF.


 


9.8                                 FORCE MAJEURE.  THE PARTIES HERETO SHALL BE
EXCUSED FROM ANY FAILURE TO PERFORM ANY OBLIGATION HEREUNDER TO THE EXTENT SUCH
FAILURE IS CAUSED BY A FORCE MAJEURE EVENT.


 


9.9                                 EXPORT CONTROL.  EACH PARTY AGREES THAT IT
WILL NOT KNOWINGLY:  (I) EXPORT OR RE-EXPORT, DIRECTLY OR INDIRECTLY, ANY
TECHNICAL DATA (AS DEFINED BY THE U.S. EXPORT ADMINISTRATION REGULATIONS)
PROVIDED BY THE OTHER PARTY OR (II) DISCLOSE SUCH TECHNICAL DATA FOR USE IN, OR
EXPORT OR RE-EXPORT DIRECTLY OR INDIRECTLY, ANY DIRECT PRODUCT OF SUCH TECHNICAL
DATA, INCLUDING SOFTWARE, TO ANY DESTINATION TO WHICH SUCH EXPORT OR RE-EXPORT
IS RESTRICTED OR PROHIBITED BY UNITED STATES OR NON-UNITED STATES LAW, WITHOUT
OBTAINING PRIOR AUTHORIZATION FROM THE U.S. DEPARTMENT OF COMMERCE AND OTHER
COMPETENT GOVERNMENT ENTITIES TO THE EXTENT REQUIRED BY APPLICABLE LAWS.


 


9.10                           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH
THE SCHEDULES ATTACHED HERETO AND THE AGREEMENTS AND INSTRUMENTS EXPRESSLY
PROVIDED FOR HEREIN, AND, FOR SO LONG AS ANY APPLICABLE TERM(S) OF THE JOINT
VENTURE DOCUMENTS REMAIN IN EFFECT, THE APPLICABLE TERMS OF THE JOINT VENTURE
DOCUMENTS, CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL AND WRITTEN, BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF.


 


9.11                           SEVERABILITY.  SHOULD ANY PROVISION OF THIS
AGREEMENT BE DEEMED IN CONTRADICTION WITH THE LAWS OF ANY JURISDICTION IN WHICH
IT IS TO BE PERFORMED OR UNENFORCEABLE FOR ANY REASON, SUCH PROVISION SHALL BE
DEEMED NULL AND VOID, BUT THIS AGREEMENT SHALL REMAIN IN FULL FORCE IN ALL OTHER
RESPECTS.  SHOULD ANY PROVISION OF THIS AGREEMENT BE OR BECOME INEFFECTIVE
BECAUSE OF CHANGES IN APPLICABLE LAWS OR INTERPRETATIONS THEREOF, OR SHOULD THIS
AGREEMENT FAIL TO INCLUDE A PROVISION THAT IS REQUIRED AS A MATTER OF LAW, THE
VALIDITY OF THE OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED
THEREBY.  IF SUCH CIRCUMSTANCES ARISE, THE PARTIES HERETO SHALL NEGOTIATE IN
GOOD FAITH APPROPRIATE MODIFICATIONS TO THIS AGREEMENT TO REFLECT THOSE CHANGES
THAT ARE REQUIRED BY APPLICABLE LAW.


 


9.12                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

Signature Page Follows

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Effective Date.

 

 

 

INTEL CORPORATION

 

 

 

 

 

By:

/s/ ARVIND SODHANI

 

 

Name: Arvind Sodhani

 

Title:

Senior Vice President, Intel Corporation

 

 

President, Intel Capital

 

 

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ STEVEN R. APPLETON

 

 

Name: Steven R. Appleton

 

Title: Chief Executive Officer and President

 

THIS IS THE SIGNATURE PAGE FOR THE PRODUCT DESIGNS ASSIGNMENT
AGREEMENT ENTERED INTO BY AND BETWEEN INTEL CORPORATION AND
MICRON TECHNOLOGY, INC.

 

15

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

Pre-Existing Product Design Designations

 

 

Schedule 2

NAND Flash Memory Design Materials and Information

 

 

Schedule 3

Supporting Materials

 

 

Schedule 4

Payments

 

 

Schedule 5

[***]

 

 

Schedule 6

Delivery Protocol

 

16

--------------------------------------------------------------------------------